IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                              No. 96-50818




JERRY R. WILLIAMSON,

                                              Plaintiff-Appellant,

                                 versus

STEPHEN MARK, Doctor;
RUSSELL HUNT, Esq.,

                                              Defendants.



              Appeal from the United States District Court
                    for the Western District of Texas


                              June 5, 1997

BEFORE WIENER and PARKER, Circuit Judges, and LITTLE, District
Judge.*

B Y   T H E    C O U R T :

                                  ORDER

           Plaintiff-Appellant,     Jerry    R.   Williamson,   a   federal

prisoner, filed a motion to proceed in forma pauperis (IFP) in the

above captioned appeal.      This court, by order of January 21, 1997,

instructed Williamson to comply with the Prison Litigation Reform

Act of 1995 (PLRA), either by paying our appellate filing fee of

$105 or by filing an affidavit and certified statement of his trust



       *
          District Judge of the Western District of Louisiana,
sitting by designation.
fund account.           Williamson complied by submitting such an affidavit

and statement.

                 Before an initial partial filing fee was assessed for

Williamson and payment of the balance of the filing fee ordered as

required by the PLRA, however, we decided Morgan v. Haro.2                                     In that

case we held that (1) a prisoner who seeks to proceed IFP on appeal

must obtain leave to do so even if he has proceeded IFP in the

district court, and (2) the financial screening and assessment

procedures        of     the      PLRA    regarding              appellate      filing    fees    are

nevertheless to be conducted by the district court.

                 IT IS ORDERED, therefore, that this appeal be held in

abeyance and that only the preliminary issue of Williamson’s

request to proceed IFP in this court be remanded to the district

court       to    permit       it   to        rule        on    Williamson’s       appellate      IFP

application           and,   if     granted,         to        order    payment   of     the   proper

appellate filing fee pursuant to 28 U.S.C. § 1915(b); this panel

retaining        jurisdiction            of    Williamson’s             appeal    for    all    other

purposes.         After such a determination is made by the district

court,      it    shall      return       the        case       to     this   court     for    further

proceedings by this panel.

                 In    the     event      that        (1)       further       proceedings      should

eventuate, (2) this panel should ultimately determine that we have

jurisdiction over Williamson’s appeal, and (3) we should find merit

in the sole matter of substance in that appeal, i.e., Williamson’s


        2
            F.3d    , 1997 W.L. 211799, 1997, Slip Op. 3159 (5th
Cir. March 31, 1997).

                                                      2
contention that the district court’s calculation of the initial

district court filing fee payable under the PLRA upon the filing of

his original complaint was erroneous, we shall continue to retain

appellate jurisdiction but order another limited remand to the

district court for the purpose of (1) affording the district court

the opportunity to re-assess the correct district court filing fees

due from Williamson under the PLRA, and (2) allowing Williamson to

continue prosecuting his complaint, assuming that he is still

inclined to do so and that he timely remits the appropriate new

district court filing fee assessment.

           IT IS FURTHER ORDERED that if Williamson thus proceeds in

district court but is ultimately dissatisfied with the final ruling

or rulings of that court and desires to prosecute his appeal

therefrom in this court, he will be permitted to do so upon his

timely filing a new notice of appeal under the same appellate

docket number as this one and without being required to remit a

second appellate filing fee.


REMANDED   with   instructions,   and   with   appellate   jurisdiction

retained by this panel.




                                   3